Citation Nr: 1104241	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  09-11 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an educational benefit payment rate of greater 
than $483.75 for the period from January 22, 2007 to September 2, 
2007.


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1995 until December 
1999.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a November 2008 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Muskogee, 
Oklahoma.


FINDING OF FACT

The applicable on-job training period began in November 2005.  
The educational program was approved under the Montgomery GI Bill 
effective January 22, 2007.


CONCLUSION OF LAW

A payment rate of greater than $483.75 for the period from 
January 22, 2007 to September 2, 2007 under the Montgomery GI 
Bill is not warranted.  38 U.S.C.A. §3015, 3032(c) (West 2002); 
38 C.F.R. § 21.7136(b)(2)(ii) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that 
VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

In this case, however, the provisions of the VCAA have no effect 
on the appeal, as the law, and not the underlying facts or 
development of the facts, is dispositive of the matter at issue.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also 
Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).  Furthermore, the 
applicable notification and assistance procedures for educational 
assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) 
emphasize that VA has no further duty to notify or assist the 
claimant when the undisputed facts render the claimant ineligible 
for the claimed benefit under the law, as is the case here.  
Therefore, the Board finds that no further action is necessary 
under the statute and regulations governing VA's duties to notify 
and assist.

Background and Analysis

Section 21.7136 of Chapter 38 of the Code of Federal Regulations 
describes the rates at which education benefits will be paid to 
qualifying veterans participating in qualifying educational 
programs.  Relevant to the immediate case, educational assistance 
is payable to a veteran for pursuit of apprenticeship or other 
on-job training at the following rates for training that occurs 
after September 30, 2006 and before October 1, 2007:

	First six months of training . . . . . . . . . . $ 912.75 
per month
	Second six months of training . . . . . . . . $ 698.75 per 
month
	Remaining pursuit of training . . . . . . . . $ 483.75 per 
month.

38 U.S.C.A. §3015, 3032(c) (West 2002); 38 C.F.R. § 
21.7136(b)(2)(ii) (2010).

In July 2007 the Veteran submitted a request for benefits 
relating to on-job training at the Los Angeles Air Route Traffic 
Control Center.  In his application, he stated that he had begun 
such training in November 2005.  The Veteran received a notice in 
August 2007 informing him that although he met the eligibility 
requirements for educational assistance payments under the 
Montgomery GI Bill (MGIB), the training program which he was 
participating in, had not yet been approved.

In October 2008, the training program at the Los Angeles Air 
Route Traffic Control Center was approved under the MGIB, 
effective January 22, 2007.  The Veteran subsequently received 
notice in November 2008 that payments had been approved at the 
monthly rate of $483.75 beginning January 22, 2007.  

The Veteran's principle disagreement is that he believes that he 
is entitled to a payment rate of $912.75 per month for the first 
six months from January 22, 2007 until July 2007, and $698.75 per 
month for the period beginning August 2007 and ending September 
2, 2007.

The Board notes that regulations describing the monthly rate of 
payment for training between September 30, 2006 and October 1, 
2007 indicates that only the first six months of training shall 
be paid at the rate of $912.75 per month.  Here the record shows, 
and the Veteran does not contest, that his period of on-job 
training at Los Angeles Air Route Traffic Control Center began in 
November 2005.  Thus, by that time of the effective date of the 
program's approval, he had been training for more than 13 months.  
As his first and second six month periods of training had 
elapsed, the rate correctly selected was that of $483.75 per 
month.

Stated differently, it is not disputed that the appellant started 
training prior to approval of the program.  Although he was not 
issued an award by VA, he did, in fact, have training.  Payments 
of educational assistance are usually based on pursuit of a 
program of education.  38 C.F.R. § 21.7110.  Here, he pursued a 
program prior to that programs eligibility.  By the time the 
appellant was eligible for an award the rate of payment was for 
the "remaining pursuit of training" rather than the first six 
months of training or the second six months of training since 
such training periods had already been accomplished.  Here, 
because the appellant already completed part of the training, he 
was already qualified for that part of the objective of the 
training.  38 C.F.R. § 21.7110(b)(4).

VA is bound by the operative regulations of Chapter 38 of the 
Code of Federal Regulations, and the Veteran's claim must be 
denied.  As the preponderance of the evidence is against the 
claim, there is no doubt to be resolved.   38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Entitlement to an educational benefit of greater than $483.75 per 
month between January 22, 2007 and September 2, 2007 is denied


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


